       Case 4:20-cv-00790-BRW Document 10 Filed 07/16/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

JAVIOUS L. HUGHES                                                              PLAINTIFF
#160322

VS.                                 4:20-cv-00790-BRW

MARGRET HOGG, et al.                                                        DEFENDANTS

                                       JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED, this 16th day of July, 2020.


                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE
